Title: Arthur Lee to Franklin and Silas Deane, 7 January 1778
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Gentlemen
Challiot Jany. 7th 1778
I calld at Passi yesterday in expectation of meeting you together, that I might have an explanation of the affair with Mr. Stevenson, in which the whole blame is left to rest most undeservedly on me. I have been informd, that a Letter was written on this subject by Mr. Stevenson to the Commissioners, which has been answerd by you Gentlemen without any communication with me; in which answer, what I had the honor of informing you on Saturday I had told Mr. Stevenson, is, without any management towards me, flatly contradicted.
To state that transaction in its true light, and to shew how little I have deservd such an affront, I must beg leave to recall to your minds, the following facts: That I was neither consulted with, nor informd by you of the intention of sending our Dispatches by Mr. Carmichael, in the frigate from Bordeaux; that I was not consulted in the alteration of that design; that I was not consulted in the promise you say was given him, that he shoud carry our Dispatches from Nantes; that when I told you Mr. Stevenson woud carry our Dispatches if you had no objection you assented without apprizing me of any such promise, or making the distinction between his carrying them to Nantes and to Congress; that on saturday on reading in the Letter written by Mr. Deane to Mr. Williams, a direction to deliver the Dispatches to Mr. Carmichael I then observd that this woud produce a misunderstanding, because, conceiving it was so agreed, I had told Mr. Stevenson that the Commissioners had determind he shoud carry them; in answer to which I was then, for the first time, told, that you had previously promisd it to Mr. Carmichael. Dr. Franklin will also have the goodness to recollect, that afterwards in going to town, I mentiond that had I been consulted upon committing our dispatches to Mr. Carmichael, I shoud have objected to it, because the Dispatches I had entrusted to that gentleman in London, to be deliverd to the Secret Committee in Philadelphia, were given to the commercial Agent, Mr. Deane in Paris, and opend, read and detaind.
Upon due consideration of these facts, I trust Gentlemen, your candour will acknowledge that had I not been kept thus unduely in the dark about your proceedings in this business, no mistake or offence woud have happend. Had I even been consulted upon the answer to Mr. Stevenson’s Letter, such an one I flatter myself might have been written as woud have satisfyd all parties, or prevented at least one of the deepest injuries that can be offerd to a gentleman, a direct and unjust impeachment of his veracity. I have the honor to be with the greatest respect Gentlemen Your most Obedient Humble Servant
Arthur Lee
Messrs Franklin & Deane
 
Endorsed by Franklin: Arthur Lee. Esqr to BF. & SD. Jan 7. 1778.
